The opinion of the Court was delivered by
Black, C. J.
The executors of John Sutton, deceased, filed several accounts, the last one showing a balance due them of $277.31, a sum not so large as the aggregate of the commissions allowed them at different times. To pay this balance a sale of land was ordered, made, and confirmed. To distribute the proceeds the Court appointed an auditor, who appropriated $277.31 to the payment of the executors. But the Court set the report aside, and decreed all the money to the heirs on the ground that Sutton had died more than seven years before, and his debts were therefore no longer a lien on his real estate.
The law limiting the lien of a decedent’s debts does not apply *145to the compensation earned by and allowed to the executor or administrator. That compensation is not a debt of the decedent, but a part of the expenses .of administration. The right to it may accrue after the seven years have expired. The whole scopo and spirit of the Act shows that it was intended to prevent heirs and purchasers from being surprised by claims against the decedent himself, not placed ,on record -in proper time. An executor may' retain his commissions out of the personal fund, and let the unpaid creditors look to the land. But if he chooses to exhaust the personal fund by paying the debts, and' trust, the real estate for his own compensation, he puts.the heirs in no worse'condition. This sale was therefore rightly ordered. But, whether right or wrong, the decree was conclusive-of. the .fact on which it was founded, and that fact was, that the executors had a balance due them for which the land was bound. This was not a thing tb. be disputed when the distribution came to be made. ■
The decree of the Orphans’ Court is reversed, and it is now ordered and decreed by'this Court]'that distribution be made agreeably to the report of the auditor.